Title: Statement on Major William Galvan, 2 March 1792
From: Jefferson, Thomas
To: 


          
            Philadelphia Mar. 2. 1792.
          
          I well remember that Majr. Galvan was sent on to Cape Henry by Genl. Washington to look out for the French fleet, that he was recommended by the Genl. to me to be furnished with every thing necessary. I remember that the morning he was to leave Richmond, he wanted money, and having recd. from me an order on the Treasurer he would not give him any rect. for it, from some punctilious delicacy,  and we were obliged to get Mr. Jamieson to receive the money from the Treasurer and give his rect. and then deliver it to Galvan without rect. The Treasurer’s books will therefore shew that such a man was employed, and Mr. Jamieson will recollect it. Perhaps he may also recollect the orders to the sheriffs of Princess Anne and Norfolk within mentioned. I do not. Yet they were very possible.
          
            Th: Jefferson
          
        